DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/17/2021 in response to the Non-Final Office Action mailed 02/17/2021 has been entered.
	Claims 1-20 are currently pending in U.S. Patent Application No. 15/882,868.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically, Bagherzadeh et al. (US 2018/0242917) teaches/suggests determining a contrast material injection protocol based on information corresponding to a profile under broadest reasonable interpretation, that is distinguished from performing a scan and/or reconstruction based on a profile and one or more sub-profiles as claimed and linked to said profile.  Walker et al. (US 2012/0213326) fails to cure this deficiency in Bagherzadeh.  Bagherzadeh fails to explicitly disclose automatically retrieving one or more sub-profiles linked to the profile as previously identified in page 3 of the Non-Final Office Action dated 02/17/2021.  Additionally, individual scan parameters of 414 in Fig. 4 of Walker do not appropriately correspond to a ‘sub-profile’ under broadest reasonable interpretation thereof, as protocols 206 at best correspond to indication(s) of a clinical context (specifically an anatomy of interest and/or a clinical scan identification), and Walker fails to disclose the selection of a profile based on an indication of clinical context for a scan of a patient.  In other words, reference may be made to “Walker is silent with respect to a sub-profile that is linked to a profile and includes at least one scan setting that relates to the sub-profile”.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination(s) of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  References of record fail to teach/suggest automatically retrieving one or more sub-profiles linked to the profile as claimed, in addition to subsequently performing a scan and/or reconstruction based thereon.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669